 

Exhibit 10.02

 



LeapFrog Enterprises, Inc.
Non-Employee Director
Stock Option Grant Notice
(2011 Equity and Incentive Plan)



 

LeapFrog Enterprises, Inc. (the “Company”), pursuant to its 2011 Equity and
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Option Agreement, the Plan, and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

 



Optionholder:   Date of Grant:   Grant Number:   Vesting Commencement Date:  
Number of Shares Subject to Option:   Exercise Price (Per Share): $   Total
Exercise Price: $   Expiration Date:  



  

Type of Grant:Nonstatutory Stock Option

 

Exercise Schedule:Same as Vesting Schedule

 

Vesting Schedule:

 

Payment:By one or a combination of the following items (described in the Option
Agreement):

 

x By cash or check

x By bank draft or money order payable to the Company

x Pursuant to a Regulation T Program if the Shares are publicly traded

x By delivery of already-owned shares if the Shares are publicly traded

x By a “net exercise” arrangement if and only to the extent this option is a
Nonstatutory Stock Option, and subject to the Company’s consent at the time of
exercise,

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) equity awards
previously granted and delivered to Optionholder by the Company under the Plan
or any other equity incentive plan sponsored by the Company and (ii) the
following agreements only:

 

Other Agreements: None

 

 

Optionholder:

                Date:  

 

Attachments: Option Agreement, 2011 Equity and Incentive Plan and Notice of
Exercise

 

 

 

   



Attachment I

 

LeapFrog Enterprises, Inc.
2011 Equity and Incentive Plan



Non-Employee Director Stock Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)

 



Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement (“Option Agreement”), LeapFrog Enterprises, Inc. (the “Company”) has
granted you an option under its 2011 Equity and Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. Defined terms
not explicitly defined in this Option Agreement but defined in the Plan shall
have the same definitions as in the Plan.

 

The details of your option are as follows:

 

1.          Vesting. Subject to the limitations contained herein, your option
will vest as provided in your Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.

 

2.          Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

 

3.          Exercise prior to Vesting (“Early Exercise”). If permitted in your
Grant Notice (i.e., the “Exercise Schedule” indicates “Early Exercise
Permitted”) and subject to the provisions of your option, you may elect at any
time that is both (i) during the period of your Continuous Service and (ii)
during the term of your option, to exercise all or part of your option,
including the unvested portion of your option; provided, however, that:

 

(a)          a partial exercise of your option shall be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;

 

(b)          any shares of Common Stock so purchased from installments that have
not vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement; and

 

(c)          you shall enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred.

 

4.          Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:

 

(a)          Bank draft or money order payable to the Company.

 

(b)          Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.

 

 

 

  

(c)          Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

(d)          Provided the Option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issued upon exercise of your option by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from you to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued; provided further,
however, that shares of Common Stock will no longer be outstanding under your
option and will not be exercisable thereafter to the extent that (1) shares are
used to pay the exercise price pursuant to the “net exercise,” (2) shares are
delivered to you as a result of such exercise, and (3) shares are withheld to
satisfy tax withholding obligations.

 

5.          Whole Shares. You may exercise your option only for whole shares of
Common Stock.

 

6.          Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

 

7.          Term. You may not exercise your option before the commencement or
after the expiration of its term. The term of your option commences on the Date
of Grant and expires, subject to the provisions of Section 5(h) of the Plan,
upon the earliest of the following:

 

(a)          one (1) year after the termination of your Continuous Service;

 

(b)          the Expiration Date indicated in your Grant Notice; or

 

(c)          the day before the tenth (10th) anniversary of the Date of Grant.

 

8.           Exercise.

 

(a)          You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by transacting an exercise using the online brokerage account reserved for you
by the Company or by delivering a Notice of Exercise (in a form designated by
the Company) together with the exercise price to the Secretary of the Company,
or to such other person as the Company may designate, during regular business
hours, together with such additional documents as the Company may then require.

 

(b)          By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

 

2.

 

  

9.          Transferability. Except as otherwise provided in this Section 9,
your option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

 

(a)          Certain Trusts. Upon receiving written permission from the Board or
its duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.

 

(b)          Domestic Relations Orders. Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your option pursuant to a domestic relations order
that contains the information required by the Company to effectuate the
transfer. You are encouraged to discuss the proposed terms of any division of
this option with the Company prior to finalizing the domestic relations order to
help ensure the required information is contained within the domestic relations
order. If this option is an Incentive Stock Option, this option may be deemed to
be a Nonstatutory Stock Option as a result of such transfer.

 

(c)          Beneficiary Designation. Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form provided by or otherwise satisfactory to the Company and
any broker designated by the Company to effect option exercises, designate a
third party who, in the event of your death, shall thereafter be entitled to
exercise this option and receive the Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, your
executor or administrator of your estate shall be entitled to exercise this
option and receive, on behalf of your estate, the Common Stock or other
consideration resulting from such exercise.

 

10.         Option not a Service Contract. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

11.         Withholding Obligations.

 

(a)          At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.

 

(b)          Upon your request and subject to approval by the Company, in its
sole discretion, and in compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
If the date of determination of any tax withholding obligation is deferred to a
date later than the date of exercise of your option, share withholding pursuant
to the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

 

3.

 

  

(c)          You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock unless such obligations are satisfied.

 

12.         Change In Control.

 

(a)          If a Change in Control (as defined in the Plan) occurs and as of,
or within twelve (12) months after, the effective time of such Change in
Control, your Continuous Service terminates, then your options will accelerate
and become fully vested and immediately exercisable, unless the termination was
a result of your resignation (other than any resignation contemplated by the
terms of the Change in Control or required by the Company or the acquiring
entity pursuant to the Change in Control).

 

(b)          In the event that the acceleration of the vesting and
exercisability of the Options provided for in paragraph (a) of this Section
entitled “Change in Control” and benefits otherwise payable to you (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order with the intention of maximizing the value
delivered to you: reduction of cash payments; cancellation of accelerated
vesting of restricted stock units and Options; reduction of employee benefits.
In the event that acceleration of vesting of Option or restricted stock unit
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the order of grant that maximizes the value delivered to you.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Company within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Company) or
such other time as requested by you or the Company. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish you and
the Company with an opinion reasonably acceptable to you that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Company.

 

13.         Tax Consequences. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You shall not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

 

4.

 

  

14.         Other Documents. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

15.         Notices. Any notices provided for in your option or the Plan shall
be given in writing or shall be delivered electronically, and shall be deemed
effectively given or delivered upon receipt or, in the case of notices delivered
by mail by the Company to you, five (5) days after deposit in the United States
mail, postage prepaid, addressed to you at the last address you provided to the
Company.

 

16.         Governing Plan Document. Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.

 

5.

 

  

Attachment II

 

2011 Equity and Incentive Plan

 

6.

 

  

Attachment III

 

Notice of Exercise

2011 Equity and Incentive Plan

 

LeapFrog Enterprises, Inc.   6401 Hollis Street, Suite 100   Emeryville,
California 94608-1071 Date of Exercise:  

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below for an exercise that is not
transacted through a LeapFrog online brokerage account:

 

Type of option (check one): Incentive  ¨ Nonstatutory  ¨     Stock option dated:
              Grant number:               Number of shares as to which option is
exercised:               Shares to be issued in name of if not the same name as
set       forth on your Stock Option Grant Notice:

 

 

          Total exercise price: $             Cash payment delivered herewith: $
            Regulation T Program (cashless exercise) $             Value of
__________ shares of LeapFrog Enterprises, Inc. Class A  common stock pursuant
to delivery of already-owned shares or net exercise: $              



By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2011 Equity and Incentive Plan, (ii) to
provide for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an Incentive Stock Option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the date of grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.

 

      Signature           Print Name (as it appears on your Option)

 

 

 

  

Brokerage Information:

 

Brokerage Firm:       Contact Person:       Phone:    Fax:   Account Number:  
 DTC#:   Account in name of:      

  

For tax reporting purposes, please provide:   Current Address:                  

 

 

Social Security Number:      

 

2.

 